Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (LeVine, J.), imposed October 30, 1991.
Ordered that the sentence is affirmed.
The defendant contends that the sentencing court’s unilateral imposition of an enhanced term based on his failure to appear on the original sentencing date constituted legal error. However, inasmuch as the defendant did not advance this issue at the sentencing by objecting to the enhanced term or moving to withdraw his plea, he has failed to preserve this issue for appellate review (see, People v Polansky, 125 AD2d 342; People v Ifill, 108 AD2d 202), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
Additionally, the sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Rosenblatt, Miller and Pizzuto, JJ., concur.